Citation Nr: 1621876	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1957 to June 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran's substantive appeal in August 2014 included a request for a videoconference hearing before the Board.  However, in September 2015 correspondence, the Veteran indicated that he no longer wanted to appear at a Board hearing.  Therefore, Board finds that the request for hearing has been withdrawn and adjudication of the appeal may go forward without a hearing.  38 C.F.R. §§ 20.703, 20.704 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran is seeking service connection for erectile dysfunction, to include as secondary to his service-connected disabilities.  The Veteran has not specified which service-connected disabilities he is referring to but he is currently service-connected for a cervical spine disability, a lumbar spine disability, left upper extremity radiculopathy, left hip radiculopathy, bilateral hearing loss, tinnitus, PTSD, a scar of the right forehead, and anisocoria.  Specifically, he alleges that his erectile dysfunction is secondary to medications that he takes for management of the service-connected disabilities.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

At an April 2013 VA examination, the Veteran was diagnosed with erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was not caused by or a result of service or any service-connected disability.  The rationale provided was that the Veteran's service-connected conditions nor any medications he was prescribed would cause erectile dysfunction.   The examiner did not provide any further explanation.   Moreover, the examiner did not address any possible aggravation of erectile dysfunction by a service-connected disability.

When VA provides an examination, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that that further clarification and opinion is necessary.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA genitourinary examination.  The examiner must review the claims file and should note that review in the report.  A complete rationale must be given for all opinions and conclusions expressed.  The examiner should offer the following opinions:

(a)  Is it as least as likely as not (50 percent or greater probability) that erectile dysfunction is related to service or any incident of service?

(b)  Is it as least as likely as not (50 percent or greater probability) that erectile dysfunction is caused by any service-connected disability or disabilities, to include as due to medications taken to treat service-connected disabilities? 

(c)  Is it as least as likely as not (50 percent or greater probability) that erectile dysfunction has been aggravated (permanently increased in severity beyond the actual progress of the disorder) by any service-connected disability or disabilities, to include as due to medications taken to treat service-connected disabilities? 

(d)  Discuss the medication the Veteran takes to treat the service-connected disabilities and whether any of those medications has side effects resulting in or increasing erectile dysfunction.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

